DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “decreased”, “increased” and “changed” in claims 1 and 11 are relative terms which renders the claim indefinite. The terms “decreased”, “increased” and “changed” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-10, 14, 16, 17,  and 20, which depend from claim 1; and claims 12, 13, and 21, which depend from claim 11, fail to overcome this issue and are similarly rejected.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 19-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 11, and 15 are the only independent claims pending.  Claims 1, 9, 10, and 14 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    545
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    520
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    116
    514
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    48
    513
    media_image5.png
    Greyscale


As set forth in claim 1, one is required to perform the step of “adding to the sample at least one probe nucleic acid sequence capable of hybridizing with the at least one target nucleic acid sequence”.  As seen in step (c), one is required to use “at least one detectable label which is capable of emitting at least one detectable signal, wherein  the detectable signal takes a first value when the at last one probe sequence is not bound to the target nucleic acid sequence, and a second value when the at least one probe sequence is bound to the target nucleic acid sequence, wherein the second value of the detectable signal is decreased, increased, or changed compared to the first value of the detectable signal”.
It is noted with particularity that there is no requirement that there be a separate probe for each of the target molecules.  It is also noted that there is no requirement that if, per chance, one were to use different probes, that they each comprise a different label which will provide a signal that can be distinguished from each of the other label(s) used.  Given such, it stands to reason that in one embodiment, the probe is capable of binding to different target molecules, and will produce the same change in signal when bound to any one of the “at least one target nucleic acid sequences”, and that the signal is the same for each of the target molecules.  While it stands to reason that one would be able to tell when no target was present, even in a multi-target mixture, one would not be able to tell which “specific microorganism comprising at least one target nucleic acid sequence” is present as the signal would be the same or any and all target molecule(s) that happen to be present. 
Claims 2-10, 14, 16, 17, and 20, which depend from claim 1; and claims 12, 13, and 21, which depend from claim 11, fail to overcome this issue and are similarly rejected.

Claims 15 and 19 are to a “[c]omposition for detecting at least one specific microorganism”.  Like claim 1, the composition encompasses multiple probes, which are directed to different target sequence found in different microorganisms, yet all can bear the same label.  A review of the disclosure fails to find where applicant has enabled the manufacture and use of such labeled probes when one is wholly incapable of distinguishing between the different targets.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-17 and 19-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 19-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)

Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

In claims involving chemical materials, generic formulas usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate written description of the claimed genus.  In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.

Thus, as we have previously held, a cDNA is not defined or described by the mere name cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Rationale.
In applying the guidance as set forth in the Guidelines, including the decision in Lilly, it is noted that applicant is claiming a method of detecting an unlimited number of microorganisms in a simultaneous manner, wherein one can use but one probe (claims 1-10, 14, 16, 17, 20, and 21). Applicant is also claiming a “composition” that comprises “at least one probe nucleic acid sequence being capable of hybridizing with the at least one target nucleic acid sequence of the at least one specific microorganism”.  The claimed methods and composition do not limit the number and variety of microorganisms, nor limit the number and length of probes.
Acknowledgement is made of claim 12 being amended so to recite the term “nonsense”.  At page 7, penultimate paragraph of the disclosure applicant provides the following definition for “nonsense”.  As stated therein:
The first control nucleic acid sequence can be, for example, a sequence that does not bind to any nucleic acid sequence. Such nonsense sequence represents a suitable negative control for validating the test results, i.e. no signal is expected for this control sequence.  (Emphasis added)

As evidenced above, the term “nonsense” is defined by applicant as encompassing “a sequence that does not bind to any nucleic acid sequence”.  

Acknowledgement is made of the amendment to claim 13.  As stated therein, the method is to employ “at least one second control nucleic acid sequence that is an [sic] universal sequence for microorganisms”.  Attention is directed to page 7, last paragraph, of the disclosure.  As stated therein:
Moreover, at least one second control nucleic acid sequence that binds to nucleic acid sequences of all microorganisms can be additionally added to the sample in step c). Such universal sequence represents a suitable positive control for validating the test results, with which a known signal can be expected. (Emphasis added)

In view of the above showing, the aspect of claim 12 having been amended so to recite the term “universal sequence for microorganisms” has been construed as encompassing a sequence that would bind to “all microorganisms”.

While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

A review of the disclosure fails to find where applicant has provided any Sequence Listing that comprises any nucleotide sequence to any target, much less provide sequences that i) do not bind to any nucleic acid (nonsense); or ii) “binds to nucleic acid sequences of all microorganisms” (“universal sequence”).
It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-17 and 19-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At page 9 of the response of 29 January 2022, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement.  As stated therein:
However, for the sole purpose of furthering the prosecution of this case, applicant has
amended claim 1 and 11 to refer to “each of” the probe . . . to address the Office’s
concern.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  As seen in claim 1, step c), one is to add “at last one probe nucleic acid sequence capable of hybridizing with the at least one target sequence…”  Clearly, such language speaks to the claim encompassing an embodiment where one is using but a single probe, and that it is “capable of hybridizing with the at least one target sequence”, which does not place any upper limit on the number of different target sequences it can bind to.  
While attention is directed to the newly-added limitation of “each of”, this newly-added phrase does not require that one employ a plurality of different probes when detecting a plurality of targets.  In support of this interpretation attention is directed to the Claim 1, step c) wherein is stated:   “adding to the sample at least one probe nucleic acid sequence capable of hybridizing with the at least one target nucleic acid sequence”.  As presently worded, the claim fairly encompasses both where one is using but a single probe and that it is “capable of hybridizing with the at least one target nucleic acid sequence”; and is using a plurality of probes.  Such alternative interpretation of the claims scope is based in part on the expression “at least one probe” encompasses additional probes.  While the probe(s) is/are required to comprise “at least one detectable label”, there is no requirement that there be used different labels for each probe.  Given such, the claimed method has been construed as encompassing a variety of embodiments where one would not be able to determine which target nucleic acid sequence(s) is/are present in the sample.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-17 and 19-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.


At page 10 of the response applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.  As asserted to therein:
The wording rejected corresponded in many parts (apart from claim 13 which was also
amended and discussed above) to that rejected in the enablement rejection and was
amended as discussed in the enablement rejection.

Applicant submits that the amendments submitted herewith address the 35 USC 112
rejections set forth on pages 2 to 8 and reconsideration is respectfully requested.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.  It is noted with particularity that applicant has not addressed how the non-disclosure of any sequence, be it that to be used in the claimed method, or that within the claimed composition, satisfies any identified test for satisfaction of the written description requirement.  While language has been added to claims specifying functional attributes, such has not been found to satisfy the written description requirement.  As noted above in the decision in Lilly:
A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  

It is further noted that the labeling of functional attributes, e.g., a “nonsense” or “universal” sequence, does not provide an adequate written description of that claimed.  The language employed only speaks to how the sequences are to perform, not what they are.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-17 and 19-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Claims 1-17 and 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/035076 A1 (Thrippleton) in view of applicant’s admissions, US 2013/0171643 A1 (Kubota et al.), US 2012/0160689 A1 (Utz et al.), and US 2010/0221710 A1 (Park et al.).

Thrippleton discloses methods of beacon-based FISH (bbFISH) wherein a sample suspected of containing bacterial cells is contacted with a composition for perforating or lysing the cells and then a molecular beacon specific for a bacterial nucleic acid sequence is applied under hybridization conditions at 52°C. Detection of a fluorescent signal (which corresponds to the second value when the beacon is hybridized, as compared with the first (lack of) signal when it is not hybridized) indicates that the microorganism is present.
Thrippleton, at page 3, last paragraph, teaches using “a hybridization probe specific for rRNA in a micro-organism, such as a bacterium”.  Such is deemed to meet a limitation of claims 10 and 16.
Thrippleton, page 4, last paragraph, teaches:
The micro-organism may be selected from bacteria, yeasts and moulds, in particular from Gram positive or/and Gram negative bacteria. Also preferred is a micro-organism selected from the micro-organisms described in the Example. In the method(s) of the present invention, a combination of microorganisms may be detected, for instance a combination consisting of Enterobacteriaceae, Escherichia coli, Klebsiella pneumonia, Klebsiella oxytoca, Serratia marcescens, Proteus mirabilis, Proteus vulgaris,
Pseudomonas aeruginosa, Stenotrophomonas maltophila, Haemophilus influenzae, Moraxella catarrhalis, Acetinobacter ssp. Also a sub-combination comprising 2, 3, 4, 5, 6, 7, 8, 9, 10, or 11 species selected from the specific combination described herein may be detected.

Thrippleton, page 5, first paragraph, teaches:
In the method(s) of the present invention, the label can be a luminescent label, in particular a fluorescent label. Suitable labels are for instance described in EP 2 097 541, the disclosure of which in included herein by reference.  (Emphasis added)

Such is deemed to meet a limitation of claims 14 and 17.

Thrippleton, page 5, second paragraph, teaches:
In the method(s) of the present invention, the hybridisation probe may be a probe comprising a molecular beacon. Suitable molecular beacons are described in EP 2 097 541, the disclosure of which in included herein by reference. The method(s) include conditions suitable for hybridisation of the probe with the target nucleic acid. Suitable conditions are disclosed in EP 2 097 541, the disclosure of which in included herein by reference.  (Emphasis added)

The above showing is deemed to meet a limitation of claims 1, 9, and 15.
	
Thrippleton, at page 2, last paragraph, bridging to page 3, teaches of the development and use of a “clearance buffer”.  As characterized at page 3:
It simultaneously liquefies the sample and suppresses the auto-fluorescence, allowing the usage of DNA-beacons to directly identify pathogen in sputum samples. The clearance buffer (CB) was integrated into the bbFISH Method in the preparation step before the heat-fixation…  (Emphasis added)

The composition of the present invention (clearance buffer CB) can for instance be employed in the following exemplary protocol: CB can is added to a sample (1:1) and placed on a shaker for 5 minutes. 10μ1 of liquefied 15 sputum is placed on each field and air-dried at 52°C. Subsequently, a DNA-beacon-panel (see, for instance, the Example) was applied using the standard bbFISH procedure. Including sample preparation, the total turnaround time is less than 45 minutes.
Yet another aspect of the present invention is the composition described herein for use in diagnosis, preferably for use in diagnosis of an infection with a micro-organism, more preferably for use in diagnosis of HCAP. The microorganism may be a micro-organism as described herein. Also a combination of micro-organisms, as described herein, may be diagnosed.

The aspect that the “clearance buffer” “liquefies the sample” is deemed to meet the imitations of “perforating or lysing microorganisms” (claim 1) as well as a “lysis reagent” (claim 15). 
Thrippleton, page 6, penultimate paragraph, teaches including a “positive control” and “negative” controls in the assay.  Such is deemed to meet a limitation of claims 12 and 13.

Thrippleton has not been found to teach performing the steps automatically or monitoring the detectable signal continuously (claims 3 and 4).

Applicant, at page 10, third paragraph, admits that molecular beacon probes can be used, that they are known in the art, and that one can use commercially-available labels.  As admitted to therein:
The probe nucleic acid sequence may in particular be an oligonucleotide capable of specifically hybridising with a target nucleic acid sequence in the micro-organism under in vitro conditions. The oligonucleotide may be a linear oligonucleotide or a molecular beacon such as the one described in WO 2008/043543 A2. For example, the detectable label which is coupled to the oligonucleotide is a luminescent label, in particular a fluorescent label. The probe nucleic acid sequence may be coupled with a suitable fluorophore, for example, a non-protein organic compound such as ATTO (ATTO-TEC GmbH, Siegen, Germany), FAM™ (fluorescein), or HEX™.  (Emphasis added)

Applicant, at page 4, last paragraph, of the disclosure, admits that commercially-available, automated readers can be used to detect and monitor signals.  As admitted to therein:
In another exemplary and advantageous embodiment of the invention at least steps d) and e) are conducted automatically, and the measured value is read out electronically and processed digitally. For example, the method according to the invention is suitable to be accomplished by an automated reader system such as, for example, the ESEQuant Tube Scanner (Qiagen, Hilden, Germany) or the AXXIN T 16-ISO fluorescence detection system (AXXIN, Fairfield, Australia).  (Emphasis added)

The above showing is deemed to meet a limitation of claims 3 and 4.

Neither Thrippleton, nor admissions of applicant, have been found to teach including a positive and/or negative control sequence in the assay.

Kubota et al., at paragraph [0132], teach using lambda as a negative control.  As stated therein:
The sequence specificity of both molecular beacons was also confirmed using lambda DNA LAMP reaction as a negative control (data not shown).  (Emphasis added)

The above showing is deemed to meet a limitation of independent claims 1 and 11

Utz et al., at paragraph [0048], teach not only designing buffers to be used with molecular beacon probes, but also teach the use of positive control sequences.  As stated therein:
[0048] We designed ITP buffers to focus 16S rRNA, molecular beacons, and their (possible) complex at the interface. Their hybridization produces a sequence-specific fluorescence signal which we use to both identify and quantify bacteria. In positive control experiments, we modeled 16S rRNA using synthetic oligonucleotides with a complementary sequence to the molecular beacon probe.  (Emphasis added)

The above showing is deemed to fairly suggest the use of a positive control, and with it, a limitation of claim 13.

Neither Thrippleton, admissions of applicant, Kubota et al., nor Utz et al., have been found to teach designing molecular beacon probes, and for monitoring an assay and analyzing the results obtained.

Park et al., at paragraph [0131], teaches:
[0131] The probe can be a molecular beacon probe. Molecular beacon probes comprise a fluorescent label at one end and a quenching molecule at the other. In the absence of the region to be detected, the probe forms a hairpin loop and the quenching molecule is brought into close proximity with the fluorescent label so that no signal can be detected. Upon hybridization of the probe to the region to be detected, the loop unzips and the fluorescent molecule is separated from the quencher such that a signal can be detected. Suitable fluorescent molecule and quencher combinations for use in molecular beacons are known in the art. Such combinations include, but are not limited to, carboxyfluorsecein (FAM) and dabcyl.  (Emphasis added)


The above showing is deemed to satisfy the requirement that there is a difference in the value of detectable signal when the probe is hybridized to target versus when it is not hybridized to a target.
Park et al., paragraph [0189], teach not only the availability of software to design beacon probes, that the probes are commercially available, but that systems for monitoring the assay are also known and commercially available.  As stated therein:
Molecular beacon probes and DNA primers (Table 1, I) were designed using Beacon Designer 3.0 software (PREMIER Biosoft, Palo Alto, Calif.). The default software parameters were applied for all molecular beacon probe and primer construction. Molecular beacon probes were labeled with fluorophores 5-carboxyfluorescein (FAM) at the 5' end and with dabcyl at the 3' end. The molecular beacon probes and primers were purchased from Biosearch Technologies (Biosearch Technologies, Novato, Calif.). The hybridization properties of the molecular beacon probes were tested for the full temperature range, 25.degree. C.-95.degree. C., with single-stranded target oligonucleotides. Molecular beacon probe-target hybridization was performed with the Stratagene MX4000 Multiplex Quantitative PCR system (Stratagene, La Jolla, Calif.). The "Molecular Beacon Melting Curve" experiment type was chosen in the MX4000 software for data monitoring and analysis.  (Emphasis added)

In view of the above showings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Thrippleton such that automated systems are employed to not only conduct the assay but to monitor and interpret the signals generated and detected through each phase of the assay.  It would have been obvious to said ordinary artisan to have taken advantage of the software available to generated beacon probes and/or purchase them from a commercial supplier, thereby reducing the number of variables in selecting useful sequences and ensuring their functionality.  Additionally, it would have also been obvious to one of ordinary skill in the art at the time of the invention to employ both positive and/or negative control sequences in the assay for to do so would enable the ordinary artisan to confirm the functionality and specificity of the assay.  In view of the well-developed state of the prior art, said ordinary artisan would have been both amply motivated and would have had a most reasonable expectation of success. 
For the above reasons and in the absence of convincing evidence to the contrary, claims 1-17 and 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/035076 A1 (Thrippleton) in view of applicant’s admissions, US 2013/0171643 A1 (Kubota et al.), US 2012/0160689 A1 (Utz et al.), and US 2010/0221710 A1 (Park et al.).

Response to argument
At pages 10-12 of the response said representative traverses the rejection of claims under 235 USC 103(a).  As stated at page 11, last paragraph, bridging to page 12:
While the Office suggests that the above limitations are implicitly disclosed by
Thrippleton, this is not the case. Thrippleton merely discloses a simple detecting the
presence of the target nucleic acid sequence in the sample. Neither Park nor any admission by applicant or Kubota and Utz can cure these deficiencies of
Thrippleton.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition to the aspect of both Thrippleton and Park et al., each teaching the use of molecular beacon probes, and how such goes to satisfy elements of the claimed method, attention is directed to admissions of applicant.  As stated at page 6, first full paragraph, of the disclosure:
For example, the probe nucleic acid sequence may be a linear nucleic acid or a
molecular beacon.   (Emphasis added)

Attention is also directed to page 5, fourth paragraph, of the disclosure.  As asserted to therein:
Accuracy and reliability of the analysis can be increased by measuring the signal during or after the cooling period since signals emitted from unbound probes are eliminated or at least decreased at lower temperatures, at least when molecular beacon probes are used.  (Emphasis added)

As evidenced above, the prior art clearly and explicitly teaches using molecular beacon probes; that there is a difference is the value of signal of a molecular beacon probe when it has hybridized to a target versus when it has not hybridized to the target; and that such are the same probes that applicant admits which can not only be used, but provide for greater accuracy and reliability. 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-17 and 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/035076 A1 (Thrippleton) in view of applicant’s admissions, US 2013/0171643 A1 (Kubota et al.), US 2012/0160689 A1 (Utz et al.), and US 2010/0221710 A1 (Park et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634